Pee Cueiam,
This case being close on its facts has had more than usual consideration, both in the court below, and in this court. When it was here before (216 Pa. 29) it was held that the evidence was sufficient to establish a prima facie case of negligence in giving the night engineer charge of the steam regulator when he was known to be a man of intemperate habits, and there was some evidence that he was intoxicated on the night of the accident. It was therefore held to be a case for the jury. At the last trial, from which we have this present appeal, the testimony was substantially the same, and the judge was therefore right in submitting it to the jury.
Judgment affirmed.